        Case 7:20-cv-08538-NSR
        Case                   Document 16
             7:20-cv-08538-NSR Document 15 Filed
                                           Filed 01/04/21
                                                 12/28/20 Page
                                                          Page 1
                                                               1 of
                                                                 of 5
                                                                    4
                                                                fjiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiil

                                                                        USDCSDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                         UNITED STATES DISTRICT COURT                   DOC#: ______
                        SOUTHERN DISTRICT OF NEW YORK                   DATE FILED: 1/4/2021

 OLIVIER TREMBLAY, Individually and            Case No. 7:20-cv-08538-NSR
 On Behalf of All Others Similarly Situated,

                      Plaintiff,

               V.

 LOOP INDUSTRIES, INC., DANIEL
 SOLOMITA, and NELSON GENTILETTI,

                      Defendants.


 MICHELLE BAZZINI, Individually and            Case No. 7:20-cv-09031-UA
 On Behalf of All Others Similarly Situated,

                      Plaintiff,

               V.

 LOOP INDUSTRIES, INC., DANIEL
 SOLOMITA, and NELSON GENTILETTI,

                      Defendants.

STIPULATION AND [P--ROP-OSED] ORDER CONSOLIDATING RELATED ACTIONS,
     APPOINTING LEAD PLAINTIFF, AND APPROVING LEAD COUNSEL
              Case 7:20-cv-08538-NSR Document 16
                                              15 Filed 01/04/21
                                                       12/28/20 Page 2 of 4
                                                                          5




         WHEREAS, Sakari Johansson (“Johansson”) and John Jay Cappa (“Cappa”) filed motions

for consolidation of the above-captioned actions, appointment as lead plaintiff and approval of

selection of counsel on December 14, 2020, the statutory deadline in the above-captioned securities

class actions brought pursuant to the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”) on behalf of investors of Loop Industries, Inc., see Dkt. Nos. 6, 10;

         WHEREAS, Johansson and Cappa have both alleged significant financial interests in this

litigation within the meaning of the PSLRA, satisfy the relevant requirements of adequacy and

typicality under Rule 23 of the Federal Rules of Civil Procedure, as set forth in their previously-

filed motions and supporting papers;

         WHEREAS, accordingly, Johansson and Cappa have agreed to serve as Co-Lead Plaintiffs

and agreed to select their respective law firms, Glancy Prongay & Murray LLP and Pomerantz

LLP, to serve as Co-Lead Counsel;

         ACCORDINGLY, IT IS HEREBY STIPULATED THAT, subject to the Court’s approval:

         1.       The above-captioned actions are consolidated pursuant to Federal Rule of Civil

Procedure 42(a) as In re Loop Industries, Inc. Securities Litigation, Master File No. 7:20-cv-

08538;

         2.       The Court, having considered the provisions of the Private Securities Litigation

Reform Act of 1995, 15 U.S.C. § 78u-4(a)(3)(B), appoints Sakari Johansson and John Jay Cappa

as Co-Lead Plaintiffs; and

         3.       Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), the Court approves Lead Plaintiff’s

selection of Glancy Prongay & Murray LLP and Pomerantz LLP as Co-Lead Counsel for the class.




                                                  1
Case 7:20-cv-08538-NSR Document 16
                                15 Filed 01/04/21
                                         12/28/20 Page 3 of 4
                                                            5
Case 7:20-cv-08538-NSR Document 16 Filed 01/04/21 Page 4 of 4




                          The Clerk of Court is directed to terminate the motions at ECF
                          Nos. 6 and 10 in 20cv8538.
